DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 18 October 2021 has been entered.  Claims 1-2, 14, and 20 are currently amended.  Claim 9 is canceled.  Claims 1-8 and 10-21 are currently pending. 

Response to Arguments
Applicant's arguments filed 18 October 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the spherical surface of the outlet body extends entirely around the exit opening and the portion of the outlet passage contained within the portion of the outlet body situated within the duct of the HVAC system) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In this case, the Examiner notes that the claims have instead been amended to state that the exit opening and the part of the outlet passage are circumscribed by the spherical surface of the outlet body.  As the claims are given the broadest reasonable 
Therefore, on the basis of the broadest reasonable interpretation of the claims, the prior art shows that which is claimed.  

Claim Objections
Claim 20 is objected to because of the following informalities:    
Claim 20 currently requires “further wherein both said outlet exit of said outlet body said at least part of said outlet passage…” but should instead say “further wherein both said outlet exit of said outlet body --and-- said at least part of said outlet passage…”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al. (JPH08224433A, copy and machine translation provided) in view of Seto (WO 2010150770, copy provided by Applicant, machine translation provided for priority document JP 2011007443).
Regarding claim 1, Sawada (Fig. 1-3) teaches an ionized air delivery system (Para. 20 discloses ion exchange as a method of deodorizing anticipated by the invention), comprising: 
an outlet body (deodorizing liquid discharge pipe 5) situated within a duct of a heating, ventilation, and air conditioning (HVAC) system (duct 10) in order to deliver ions to air flow A in the duct of the HVAC system (air flow shown by arrows in Fig. 2), 
said outlet body having an outer surface exposed to the air flow A in the duct of the HVAC system (discharge wings 5a), 
said outer surface being generally spherical and including a region R that confronts the air flow A in the duct of the HVAC system (see Fig. 2, discharge wings 5a form a generally spherical shape at at least the region R that confronts the air flow in the duct 10), 
said outlet body having an outlet passage therethrough for ion flow wherein at least part of said outlet passage is contained within a portion of said outlet body that is situated within the duct of the HVAC system and that includes the region R of the outer surface of the outlet body (see Fig. 2-3, discharge pipe 5 is shown to have an outlet passage therethrough which is contained within the discharge wings 5a), 
said outlet passage having an exit opening that is open to the duct of the HVAC system (see Fig. 2), 
said outlet passage having a primary axis PA that is generally in-line with a direction of ion flow through said outlet passage (see Fig. 3, the primary axis PA would be a vertical axis which is generally in-line with a direction of ion flow through said outlet passage)
wherein a plane P of said exit opening (see Fig. 2, the exit opening is defined by a horizontal plane intersecting a vertical plane) is generally in parallel with a direction of the air flow A in the duct of the HVAC system (see Fig. 2, the horizontal plane is generally parallel to the direction of the air flow A in the duct 10), and 
ions are drawn out of said outlet passage via the air flow A in the duct passing across said exit opening (Para. 24, “Further, by the action of the deodorizing liquid discharge wings 5a provided in the deodorizing liquid discharge pipe 5, the deodorizing liquid will discharge wings 5a vicinity a negative pressure state, the air containing mist has been deodorized liquid is sucked into the duct 10”), and 
wherein both said exit opening of said outlet passage (see Fig. 2) and said at least part of said outlet passage contained within the portion of said outlet body situated within the duct of the HVAC system (see Fig. 2) are circumscribed by said generally spherical outer surface of said outlet body (see Fig. 2, the generally spherical outer surface of said outlet body bounds and defines both the exit opening of the outlet passage and the part of said outlet passage contained within the portion of said outlet body situated within the duct, thereby circumscribing those elements).
While Sawada discloses that ionization (ion exchange) is known in the art as a method of deodorizing and purification, it is not clear if Sawada teaches that the invention disclosed does or is capable of producing ions to be drawn out of the outlet passage and into the duct. 
However, Seto (Fig. 1-4) teaches an ionized air delivery system (electrostatic atomizer 9), comprising: 
an outlet body situated within a duct of a heating, ventilation, and air conditioning (HVAC) system in order to deliver ions to air flow A in the duct of the HVAC system, 
said outlet body (discharge portion 26) having an outer surface exposed to the air flow A in the duct of the HVAC system (duct 4), 
said outlet body having an outlet passage therethrough for ion flow wherein at least part of said outlet passage is contained within a portion of said outlet body that is situated within the duct of the HVAC system (see Fig. 1), 
said outlet passage having an exit opening that is open to the duct of the HVAC system (Page 1, “electrostatic atomizer 9 is disposed outside the air passage 4, and a discharge port 10 for supplying charged fine particle water generated by the electrostatic atomizer 9 into the air passage 4 is communicated with the negative pressure section 8”), 
said outlet passage having a primary axis PA that is generally in-line with a direction of ion flow through said outlet passage (see Fig. 1)
wherein a plane P of said exit opening is generally in parallel with a direction of the air flow A in the duct of the HVAC system (see Fig. 1), and 
ions are drawn out of said outlet passage via the air flow A in the duct passing across said exit opening (Page 1, “electrostatic atomizer 9 is disposed outside the air passage 4, and a discharge port 10 for supplying charged fine particle water generated by the electrostatic atomizer 9 into the air passage 4 is communicated with the negative pressure section 8”).
It would have been obvious to one skilled in the art at the time of the invention to ensure the deodorizer functions by providing ionized particles by combining prior art elements according to known methods to yield predictable results or by use of a known technique to improve similar devices in the same way as taught by Seto into the teachings of Sawada because it does no more than yield predictable results of providing a deodorizing element (Seto: Para. 4, “nanometer-sized charged water particles released into the room contain radicals such as superoxide radicals and hydroxyl radicals, and can deodorize odor components attached to indoor walls, sheets, dashboards, curtains, etc”) which is especially advantageous, as it leaves behind no odorous deposits inside the HVAC duct or system, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 2, Sawada in view of Seto teaches the ionized air delivery system of claim 1, wherein said ion flow from the outlet body is directed away from an exit of the duct of the HVAC system (Seto:  see Fig. 1, wherein at least portions of the flow leaving the discharge portion are directed in such a manner so as to not be directly towards the outlet 2).

Regarding claim 3, Sawada in view of Seto teaches the ionized air delivery system of claim 1, wherein said primary axis PA of said outlet passage is directed generally transverse to a direction of the air flow A in the duct of the HVAC system (Sawada:  see Fig. 2; Seto:  see Fig. 1), and ions leaving said exit opening are delivered generally transverse to the direction of the air flow A in the duct of the HVAC system (Seto:  see Fig. 1).

Regarding claim 4, Sawada in view of Seto teaches the ionized air delivery system of claim 1, wherein said outlet body has a shape resembling a dome with a truncated upper portion (Sawada:  see Fig. 2, the discharge wings 5a form a dome with a truncated upper portion), the generally spherical form of said outer surface spanning around the dome-like shape (Sawada:  see Fig. 2), said exit opening residing at the truncated upper portion (Sawada:  see Fig. 2).

Regarding claim 5, Sawada in view of Seto teaches the ionized air delivery system of claim 4, wherein the generally spherical form of said outer surface at the dome-like shape extends to said exit opening and terminates at said exit opening (Sawada:  see Fig. 2).

Regarding claim 6, Sawada in view of Seto teaches the ionized air delivery system of claim 4, wherein said outer surface at the dome-like shape lacks a generally planar contour (Sawada:  see Fig. 2).

Regarding claim 7, Sawada in view of Seto teaches the ionized air delivery system of claim 1, wherein the air flow A in the duct of the HVAC system passes across said exit opening of said outlet passage and draws ions out of said outlet passage to mix with the air flow A in the duct of the HVAC system (Sawada:  see Fig. 2; Seto:  see Fig. 1).

Regarding claim 10, Sawada in view of Seto teaches the ionized air delivery system of claim 1, wherein said outlet passage is unidirectional throughout said outlet body (Sawada:  see Fig. 1-3).

Regarding claim 11, Sawada in view of Seto teaches the ionized air delivery system of claim 1, comprising an ion generator (Seto:  electrostatic atomizer 9) and at least one ion delivery duct communicating with said ion generator (Seto:  discharge portion 26) and communicating with said outlet body (Seto:  see Fig. 1), ions produced by said ion generator flow through said at least one ion delivery duct to said outlet body (Seto:  see Fig. 1).

Regarding claim 12, Sawada in view of Seto teaches the ionized air delivery system of claim 1, wherein the ionized air delivery system is a vehicle ionized air delivery system (Seto:  Para. 40, “In the above embodiment, the air conditioner 5a provided in a vehicle such as an automobile”).

Regarding claim 13, Sawada in view of Seto teaches a vehicle comprising the ionized air delivery system of claim 1 (Seto:  Para. 40, “In the above embodiment, the air conditioner 5a provided in a vehicle such as an automobile”).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al. (JPH08224433A, copy and machine translation provided) in view of Seto (WO 2010150770, copy provided by Applicant, machine translation provided for priority document JP 2011007443) as applied to claim 1 above, and further in view of Ishida et al. (JP 2012180017, copy provided by Applicant).
Regarding claim 8, Sawada in view of Seto teaches the ionized air delivery system of claim 1. 
Sawada in view of Seto are silent regarding the outlet body having a flange situated against an inside surface of the duct of the HVAC system, said flange establishing a seal against air flow leakage at the inside surface.
However, Ishida (Fig. 1-2) teaches an outlet body (secondary pipe indicated at 58) having a flange situated against an inside surface of the duct of the HVAC system (seal indicated at G), said flange establishing a seal against air flow leakage at the inside surface (see Fig. 2).
It would have been obvious to one skilled in the art at the time of the invention to include the sealing flange at the entrance of the outlet body into the duct by combining prior art elements according to known methods to yield predictable results or by use of a known technique to improve similar devices in the same way as taught by Ishida into the teachings of Sawada in view of Seto because it does no more than yield predictable results of provide a means for the outlet body to be joined to the duct in a manner which would prevent air leakage, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claims 14-17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seto (WO 2010150770, copy provided by Applicant, machine translation provided for priority document JP 2011007443) in view of Sawada et al. (JPH08224433A, copy and machine translation provided).
Regarding claim 14, Seto (Fig. 1-4) teaches a method of delivering ions to air flow A in a duct (Page 1, “charged fine particle water generated by the electrostatic atomizer disposed outside the air passage can be supplied into the air passage”) of a vehicle heating, ventilation, and air conditioning (HVAC) system (Para. 40, “In the above embodiment, the air conditioner 5a provided in a vehicle such as an automobile”), the method comprising: 
passing the air flow A in the duct of the vehicle HVAC system generally transverse (see Fig. 1) to an exit opening (discharge port 10) of an outlet body of a vehicle ionized air delivery system (discharge portion 26), and 
drawing ions out of said exit opening to mix with the air flow A in the duct of the vehicle HVAC system (see Fig. 1).
Seto is silent regarding wherein said outlet body has an outer surface being generally spherical and including a region R of said outer surface that confronts the air flow A in the duct of the vehicle HVAC system, and an outlet passage therethrough for ion flow wherein at least part of the outlet passage is contained within a portion of said outlet body that includes the region R of the outer surface thereof and that is situated within the duct of the HVAC system, and further wherein both said exit opening of said outlet body and said at least part of said outlet passage contained within the portion of said outlet body situated within the duct of the HVAC system are circumscribed by said generally spherical outer surface of said outlet body. 
However, Sawada (Fig. 1-3) teaches a method of delivering ions to air flow A in a duct (duct 10) of a heating, ventilation, and air conditioning (HVAC) system (Para. 20 discloses ion exchange as a method of deodorizing anticipated by the invention), the method comprising: 
passing the air flow A in the duct of the HVAC system (air flow shown by arrows in Fig. 2) generally transverse to an exit opening of an outlet body (see Fig. 2-3, discharge pipe 5 is shown to have an exit opening), 
wherein said outlet body has an outer surface being generally spherical and including a region R that confronts the air flow A in the duct of the HVAC system (see Fig. 2, discharge wings 5a form a generally spherical shape at at least the region R that confronts the air flow in the duct 10), and an outlet passage therethrough for ion flow wherein at least part of the outlet passage is contained within a portion of said outlet body that includes the region R of the outer surface thereof and that is situated within the duct of the HVAC system (see Fig. 2-3, discharge pipe 5 is shown to have an outlet passage therethrough which is contained within the discharge wings 5a), 
and further wherein both said exit opening of said outlet body (see Fig. 2) and said at least part of said outlet passage contained within the portion of said outlet body situated within the duct of the HVAC system (see Fig. 2) are circumscribed by said generally spherical outer surface of said outlet body (see Fig. 2, the generally spherical outer surface of said outlet body bounds and defines both the exit opening of the outlet passage and the part of said outlet passage contained within the portion of said outlet body situated within the duct, thereby circumscribing those elements).
It would have been obvious to one skilled in the art at the time of the invention to include the generally spherical region R on the outer surface to confront the air flow A by combining prior art elements according to known methods to yield predictable results as taught by Sawada into the teachings of Seto because it does no more than yield predictable results of ensuring a smooth flow of air past the outer surface of the outlet body by reducing turbulence and ensuring a negative pressure at the outlet (Sawada:  Para. 24, “Further, by the action of the deodorizing liquid discharge wings 5a provided in the deodorizing liquid discharge pipe 5, the deodorizing liquid will discharge wings 5a vicinity a negative pressure state, the air containing mist has been deodorized liquid is sucked into the duct 10”), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 15, Seto in view of Sawada teaches the method of delivering ions to air flow A in a duct of a vehicle HVAC system of claim 14, wherein said outlet passage having a primary axis PA that is generally in-line with a direction of ion flow through said outlet passage (Seto:  see Fig. 1), said primary axis PA being directed away from an exit of the duct of the vehicle HVAC system (Seto:  see Fig. 1, the vertically oriented primary axis PA of the discharge portion 26 is not directly pointed towards the exit of the outlet 2).

Regarding claim 16, Seto in view of Sawada teaches the method of delivering ions to air flow A in a duct of a vehicle HVAC system of claim 15, wherein said primary axis PA of said outlet passage is directed generally transverse to a direction of the air flow A in the duct of the vehicle HVAC system (Seto:  see Fig. 1, wherein the primary axis of airflow of along the discharge portion 26 is generally transverse to the direction of airflow through the duct 4; Sawada:  see Fig. 2).

Regarding claim 17, Seto in view of Sawada teaches the method of delivering ions to air flow A in a duct of a vehicle HVAC system of claim 14, wherein said outlet body has a shape resembling a dome with a truncated upper portion (Sawada:  see Fig. 2, the discharge wings 5a form a dome with a truncated upper portion), said exit opening residing at the truncated upper portion (Sawada:  see Fig. 2).

Regarding claim 19, Seto in view of Sawada teaches the method of delivering ions to air flow A in a duct of a vehicle HVAC system of claim 14, wherein a plane P of said exit opening is generally parallel with a direction of the air flow A in the duct of the vehicle HVAC system (Seto:  see Fig. 1; Sawada:  see Fig. 2, the exit opening is defined by a horizontal plan intersecting a vertical plane and the horizontal plane is generally parallel to the direction of the air flow A in the duct 10).

Regarding claim 20, Seto (Fig. 1-4) teaches an ionized air delivery system, comprising: 
a duct (air passage 4) having a duct exit (outlet 2); and
an outlet body situated within the duct and arranged to deliver ions to air flow A in the duct (see Fig. 1), the outlet body comprising an outlet passage therethrough for ion flow (discharge portion 26), an outlet exit open to the duct (discharge port 10), and
further wherein the outlet passage has an outlet direction OD coaxial to a primary ion flow direction in the outlet passage (see Fig. 1). 
Seto is silent regarding an outer surface being generally spherical and including a region R incident to the air flow A in the duct, wherein at least part of the outlet passage of the outlet body is contained within a portion of the outlet body that is situated within the duct and that includes the spherical region R, and further wherein both said outlet exit of said outlet body and said at least part of said outlet passage contained within the portion of said outlet body situated within the duct of the HVAC system are circumscribed by said generally spherical outer surface of said outlet body. 
However, Sawada (Fig. 1-3) teaches an ionized air delivery system (Para. 20 discloses ion exchange as a method of deodorizing anticipated by the invention), comprising: 
a duct (duct 10); and 
an outlet body (deodorizing liquid discharge pipe 5) situated within the duct (see Fig. 2) and arranged to deliver ions to air flow A in the duct (see Fig. 2), the outlet body comprising an outlet passage therethrough for ion flow (see Fig. 2-3, discharge pipe 5 is shown to have an outlet passage therethrough which is contained within the discharge wings 5a), an outlet exit open to the duct (see Fig. 2), and an outer surface being generally spherical and including a region R incident to the air flow A in the duct (see Fig. 2, discharge wings 5a form a generally spherical shape at at least the region R that confronts the air flow in the duct 10), wherein at least part of the outlet passage of the outlet body is contained within a portion of the outlet body that is situated within the duct and that includes the spherical region R (see Fig. 2-3, discharge pipe 5 is shown to have an outlet passage therethrough which is contained within the discharge wings 5a), and
further wherein both said exit opening of said outlet body (see Fig. 2) and said at least part of said outlet passage contained within the portion of said outlet body situated within the duct of the HVAC system (see Fig. 2) are circumscribed by said generally spherical outer surface of said outlet body (see Fig. 2, the generally spherical outer surface of said outlet body bounds and defines both the exit opening of the outlet passage and the part of said outlet passage contained within the portion of said outlet body situated within the duct, thereby circumscribing those elements). 
It would have been obvious to one skilled in the art at the time of the invention to include the generally spherical region R on the outer surface to confront the air flow A by combining prior art elements according to known methods to yield predictable results as taught by Sawada into the teachings of Seto because it does no more than yield predictable results of ensuring a smooth flow of air past the outer surface of the outlet body by reducing turbulence and ensuring a negative pressure at the outlet (Sawada:  Para. 24, “Further, by the action of the deodorizing liquid discharge wings 5a provided in the deodorizing liquid discharge pipe 5, the deodorizing liquid will discharge wings 5a vicinity a negative pressure state, the air containing mist has been deodorized liquid is sucked into the duct 10”), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 21, Seto in view of Sawada teaches the ionized air delivery system as claimed in claim 20, wherein the duct is a duct of a heating, ventilation, and air conditioning (HVAC) system (Seto:  Para. 40, “In the above embodiment, the air conditioner 5a provided in a vehicle such as an automobile has been described as an example of the air blower 5, but the air blower 5 is a central heating type air conditioner that controls air conditioning in the whole building in a building, or another air conditioner.”; Sawada:  Para. 18, “10 is a duct forming an air flow path connected to the air conditioner or the like”).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seto (WO 2010150770, copy provided by Applicant, machine translation provided for priority document JP 2011007443) in view of Sawada et al. (JPH08224433A, copy and machine translation provided) as applied to claim 14 above, and further in view of Ishida et al. (JP 2012180017, copy provided by Applicant).
Regarding claim 18, Seto in view of Sawada teaches the method of delivering ions to air flow A in a duct of a vehicle HVAC system of claim 14. 
Seto in view of Sawada are silent regarding the outlet body having a flange situated against an inside surface of the duct of the vehicle HVAC system, said flange establishing a seal against air flow leakage at the inside surface.
However, Ishida (Fig. 1-2) teaches an outlet body (secondary pipe indicated at 58) having a flange situated against an inside surface of the duct of the HVAC system (seal indicated at G), said flange establishing a seal against air flow leakage at the inside surface (see Fig. 2).
It would have been obvious to one skilled in the art at the time of the invention to include the sealing flange at the entrance of the outlet body into the duct by combining prior art elements according to known methods to yield predictable results or by use of a known technique to improve similar devices in the same way as taught by Ishida into the teachings of Seto in view of Sawada because it does no more than yield predictable results of provide a means for the outlet body to be joined to the duct in a manner which would prevent air leakage, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255. The examiner can normally be reached Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH M. MAY/Examiner, Art Unit 3762       

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762